Citation Nr: 0919963	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-35 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to November 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  At the Travel Board hearing, the Veteran 
sought, and was granted, a 90 day abeyance period for the 
submission of additional evidence.  Additional evidence was 
submitted at the Travel Board hearing with a waiver of 
initial Agency of Jurisdiction (AOJ) consideration.  The 
Veteran later submitted additional evidence without a waiver 
of initial AOJ consideration; in November 2007, the case was 
remanded for initial AOJ consideration of this additional 
evidence.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2. Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.





CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  April 2004 and December 2007 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the December 2007 letter informed the Veteran of 
disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in January 2005.  The Veteran has not identified 
any pertinent evidence that remains outstanding and in a May 
2009 statement indicated that he did not have any more 
information or evidence to submit.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses relating to bilateral hearing loss or 
tinnitus.  On January 1951 service entrance examination and 
November 1954 service separation examination, the ears were 
normal on clinical evaluation; spoken and whispered voice 
testing showed that his hearing acuity was normal (15/15). 

The Veteran's DD 214 reflects his service occupational 
specialty number was 0109-21; the related civilian occupation 
is an ordnance seaman.  Service personnel records document he 
served aboard the USS Mindoro from March 1951 to December 
1953, and the USS Midway from December 1953 to October 1954.

On January 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
70
85
LEFT
25
50
65
75
80

Speech audiometry revealed speech recognition ability of 68 
percent in each ear.  Bilateral SNHL was diagnosed.  The 
Veteran reported having a military noise exposure that 
consisted of serving on aircraft carriers and being exposed 
to noise trauma both  from the ships on which he served and 
from the aircrafts taking off and landing on the ships.  His 
postservice occupational noise exposure consisted of working 
as a meat cutter and using a power saw.  He denied having any 
recreational noise exposure.  He reported that his tinnitus 
and hearing loss had been present for about 20 years, and 
described his tinnitus as intermittent ringing in the ears 
that occurs about once a week, lasting for up to a few hours.  
After reviewing the claims file, and noting that the Veteran 
had normal hearing prior to service and upon separation from 
service, the examiner opined, "[I]t is my opinion that it is 
not as likely as not that either the hearing loss or tinnitus 
is related to the [Veteran's] military duty."  The examiner 
explained that by the Veteran's own statements, his hearing 
loss and tinnitus did not appear until 20 years prior to the 
examination, which would have been 30 years after service.  
The Veteran also had "credible noise exposure as a meat 
cutter to account for the progression of the [hearing] 
loss."

In the Veteran's November 2005, VA Form 9, substantive 
appeal, he stated that after service he was employed as a 
counter service person at Scott Air Force Base in Illinois 
where he inspected meat cutter performances to ensure that 
the meats kept in the counter were within standard.  He 
stated that his exposure to loud saw noises was occasional 
and not as loud as the noises to which he was exposed in 
service.  He also stated that he had tinnitus in service, and 
that he had noticed a decline in his hearing acuity since 
service.

March 2007 private treatment records from Hearing Aid Care 
and Services show that mild to moderately severe 
sensorineural loss was diagnosed on audiometric evaluation.  
The Veteran reported that his hearing loss was caused by his 
military service, as it began during his service on an 
aircraft carrier.

October 2007 private treatment records from the Hearing Care 
Center show that the Veteran was fitted with a hearing aid.  
In an accompanying letter, M.B., a hearing instrument 
specialist, opined, "[The Veteran] has had a hearing 
evaluation with our company and it has been determined that 
the sensorineural damage was likely caused by exposure to 
excessive noise."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system, to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  While there is no record of a specific 
incidence of noise trauma in service, it may reasonably be 
conceded that he likely had some degree of exposure to noise 
trauma in service by virtue of his (verified) service on 
aircraft carriers.  What he must still show to establish 
service connection for his bilateral hearing loss is that it 
is related to the noise trauma in service.  The record does 
not include any competent evidence that suggests that there 
indeed is a nexus between the Veteran's current hearing loss 
disability and his service/noise trauma therein.

Significantly, the Veteran's STRs, including his service 
separation examination report, do not mention hearing loss.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, is not warranted.  As there is no competent 
evidence that SNHL was manifested in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as 
an organic disease of the nervous system).  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim is the 
October 2007 letter from M.B. who opined that his hearing 
loss was "likely caused by exposure to excessive noise."  
M.B. did not give any rationale for his opinion and merely 
stated his conclusion that hearing loss was suggestive of 
exposure to excessive noises.  The Court of Appeals for 
Veterans Claims (Court) has held that "a mere conclusion by 
a [healthcare professional] is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the [healthcare professional's] opinion."  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, the 
hearing instrument specialist did not support his conclusion 
with an analysis the Board could weigh against any contrary 
opinion.  Furthermore, he did not specify whether the 
"excessive noise" that, in his opinion, was the likely 
cause for the Veteran's hearing loss occurred in service or 
postservice.   

In contrast, the January 2005 VA audiologist's opinion 
contains a rationale for the opinion provided.  He gave 
consideration to the etiology of the Veteran's hearing loss, 
and noted both that the Veteran's STRs contained no mention 
of hearing loss and that his postservice occupation involved 
some level of noise exposure, which would account for the 
progression of hearing loss.  Therefore, in his opinion, it 
was not as likely as not that the Veteran's current hearing 
loss was related to his service, to include the noise 
exposure therein.  The examiner also emphasized that the 
Veteran reported that his hearing loss began some 30 years 
after service.  Such a lengthy period of time between service 
and the earliest post-service clinical documentation of the 
disability for which service connection is sought is of 
itself a factor for consideration against a finding that any 
current hearing loss is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VA audiologist's opinion as it 
contained a complete description of the hearing loss 
disability, included a rationale for the opinions provided, 
and considered several possible alternatives for the etiology 
of the Veteran's hearing loss, including in-service and 
postservice noise exposure and remoteness of time from 
service when the disability began.

The Veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board has concluded that the January 2005 VA 
audiologist opinion has more probative value than the October 
2007 private opinion, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such 
disability was noted on VA audiological evaluation.  As was 
noted above, it is also not in dispute that he likely was 
exposed to some noise trauma in service.  What he must still 
show to establish service connection for tinnitus is that it 
is related to his service/noise exposure therein.  There is 
no competent evidence in the record that supports the 
Veteran's allegation that there is such a nexus.

The Veteran's STRs, including his service separation 
examination report, contain no mention of tinnitus.  
Consequently, service connection for tinnitus on the basis 
that such disability became manifest in service and persisted 
is not warranted.

The earliest notation of tinnitus of record is in the report 
of the January 2005 audiological evaluation.  That report is 
also the only competent (medical) evidence in the record that 
specifically addresses whether the Veteran's current tinnitus 
is related to his active duty service.  The examiner opined 
that the Veteran's tinnitus is not related to service (and 
specifically to the noise exposure therein), but is due to 
postservice noise exposure.  The examiner noted that the 
Veteran's STRs are silent for complaints of tinnitus, and 
that he reported his tinnitus began some 30 years after his 
separation from service.  As noted above, a lengthy time 
interval between service and the earliest postservice 
notation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding 
that the disability is related to service.  See Maxson, 
supra.  As this opinion was by an audiologist (who is 
qualified to provide it), was based on a review of the 
record, and includes an explanation of the rationale it has 
substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

In support of his claim, the Veteran has submitted statements 
to the effect that his tinnitus began in service.  While he 
may be competent to report symptoms he experiences, including 
ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 
(2007)), he is not competent to opine regarding a nexus 
between his tinnitus and noise exposure in service.  He is a 
layperson and lacks the training to opine regarding medical 
etiology; this is a question that is medical in nature and 
not capable of resolution by lay observation.  See Espiritu, 
supra; see also Jandreau, supra.  The preponderance of the 
evidence is against a finding of a nexus between the 
Veteran's tinnitus and his service/noise trauma therein, and 
against this claim.  Accordingly, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


